1.	Claims 1,3-5,8,10-13,15,17-19,21-24 and 26-27 are allowed.

                                             REASONS FOR ALLOWANCE

Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter, as a whole or taken in combination, does not teach, “  wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information; transferring the preset resource according to a comparison result and upon determining a number of the control instructions as received is greater than a preset value”.

The closest prior art of record, US Patent 8,401,968 to Schautter discloses, “A mobile group payment service enables members of a group to access a group account. The group account may enable members to transmit funds, request funds, and perform account queries, and modify account settings, among other possible operations. A member may request a payment from the group account to a target account. A transaction authorization service may facilitate an authorization process to determine whether the requested payment is authorized by one or more of the other members of the group. Upon authorization, the requested payment may be completed by transferring funds to the target.”
 
 US 2013/0173470 to Nuzzi et al, discloses, “Systems and methods to enable a co-located group to be used as an authorization mechanism are discussed. For example, a method can include establishing a group account, receiving a request to access the group account, determining whether the requester is a group member, determining whether the requester is near an authorized location, and authorizing access to the group account. Authorizing access to the group account can be based on determining that the requester is a member and is within a pre-defined distance of an authorized location. 

The closest prior art of record, US Patent 9,934,505 to Atagun et al, discloses, “A funding source is provided by each of a plurality of users for setting up an electronic shared payment pool. A policy governing rights or obligations of each of the users is set up. The includes: for each user, a respective threshold for enabling funds to be pulled automatically from the funding source of said user. The electronic shared payment pool is created based on the respective funding sources and the policy. A detection is made that a user is requesting to use the electronic shared payment pool to pay for a prospective transaction. In response to the detection, funds are pulled from the funding sources into the electronic shared payment pool. The funds are pulled automatically without requiring an approval from each of the users as long as the pulled amount is below the threshold for that user. The prospective transaction is facilitated using the electronic shared payment pool.


                                    REASONS FOR PATENTELIGIBLITY
Based on the updated 35 U.S.C 101 guidance from October 2019:
The claims fall into the groupings of Abstract ideas (Certain Methods of Organizing Human Activity, a commercial interaction (transferring resources between two parties).
However, the claimed invention has been deemed to recite limitations that integrates the abstract idea into a practical application.
The claimed limitations recite the limitations of, “wherein the at least two sub-verification information prompts are sent by the server respectively to the at least two specified clients via a social application, and wherein the at least two specified clients are part of a group or a temporary group in the social application; respectively receiving control instructions sent by the at least two specified clients having the operation right in response to receipt of the at least two sub-verification information prompts by the at least two specified clients, wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information to obtain a comparison result; such that the multiple clients are dynamically informed of the specified account”.
These are meaningful limitations that as an ordered combination are more than mere instructions to apply the abstract using a computer and are more than generally linking the use of the abstract idea to particular technological environment or field of use and are indicative of a practical application.
Furthermore, as an ordered combination, the claims are also not well understood, routine or conventional in the field.
For the reasons stated above, claims 1,3-5,8,10-13,15,17-19,21-24 and 26-27are directed to patent eligible subject matter.

                                                          CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/3/2021